 In the Matter of ARMorm & COMPANYandUNITED PACKING HOUSEWORKERS, LOCAL INDUSTRIAL UNIONNo.893,THROUGH PACKINGHOUSEWORKERS ORGANIZING COMMITTEE, AFFILIATEDWITH THEC. I. O.Case No. B-1194.-Decided April 3, 1939Meat PackingIndustry-Investigation of Representatives:controversy con-cerning representation of employees;refusalby employerto recognize petition-ing Union as exclusive representative-UnitAppropriate for Collective Bargain-ing:hourly paid production workers and yardmen, excluding all supervisoryand clerical employees,temporary workers, plant cleaners,police and watchmen,chemists,plant and storeroom clerks, messengers,and truck drivers ; no contro-versy asto-Representatives:proof of choice : union membershipcards-Certifycation of Representatives:upon proof of majority representation.Mr. Lee Loevinger,for the Board.Mr. John J. Brownlee,of Chicago, Ill., for the United.Mr. Howard G Fuller,of Fargo, N. Dak., for the Company.Mr. William P. Wy8ong,of counselto the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn November 8 and December 28, 1938, United Packing HouseWorkers, Local Industrial Union No. 893, herein called the United,through Packing House Workers Organizing Committee, affiliatedwith the C. I. 0., filed with the Regional Director for the EighteenthRegion (Minneapolis, Minnesota) a petition and an amended petitionrespectively alleging that a question affecting commerce had arisenconcerning the representation of employees of Armour & Company,herein called the Company, at its West Fargo, North Dakota, plant,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49Stat. 449, herein called the Act.On December 27, 1938, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 1, as amended, or-12 N. L.R. B., No. 6.49 50DECISIONS OF NATIONAL LABOR RELATIONS BOARDdered an investigation and directed the Regional Director to conductit and to provide for an appropriate hearing upon due notice.On January 13, 1939, the Regional Director issued a notice of hear-ing, a copy of which was duly served upon the Company and uponthe United.Pursuant to notice, a hearing was held on January 19,1939, at Fargo, North Dakota, before Herbert Wenzel, the TrialExaminer duly designated by the Board. The Board, the Company,and the United were represented by counsel.All parties participatedin the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and'to introduce evidence bearing on the issueswas afforded all parties.During the course of the hearing the TrialExaminer made several rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby, affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYArmour & Company is engaged in the meat packing and distribut-ing industry.The total amount of business done by the Company in1938 was $723,537,907.The West Fargo, North Dakota, plant, whichconsists of six buildings and feeding yards, is the only plant of theCompany involved in this proceeding.During 1938 over 250,000 cattle, hogs, sheep, and calves wereslaughtered and processed at the West Fargo plant.All the livestockfor this plant is purchased in stockyards in North Dakota, but ap-proximately 24 per cent of this livestock originates outside the State.Of the total amount of fresh products sold by the plant, 94 per centis sent outside North Dakota.-II.THE ORGAN[ZATION INVOLVEDUnited Packing House Workers, Industrial Union No. 893, is alabor organization affiliated with the Committee for Industrial Or-ganization, admitting to membership hourly paid production em-ployees of the Company and of the Union Stock Yards, excludingsupervisory and clerical employees, temporary workers, and salariedemployees.III.THE QUESTION CONCERNINGREPRESENTATIONOn April 8, 1938, the Board certified the Amalgamated Meat Cut-ters and Butcher Workmen of North America, Local Union No. 413, ARMOUR, & COMPANYaffiliated with the American Federation of Labor, herein called theAmalgamated, as the exclusive representative of the employees in thesame unit as is claimed to be appropriate herein.'A meeting of theAmalgamated was held in September 1938 attended by between 275and 300 members.At this meeting the members attending votedunanimously to surrender their Amalgamated charter and to applyto the Committee for Industrial Organization for a charter.A charterwas granted to the United on September 22, 1938, and thereafter theAmalgamated's charter was returned to the parent body.The veri-fied amended petition alleges that on September 22, 1938, the Unitedrequested the Company to grant it recognition as the exclusive bar-gaining agency in an appropriate unit and that thereafter the Com-pany refused to grant such recognition unless the United was certi-fied as such exclusive representative by the Board.The record con-tains nothing either in support of or refutation of these statements inthe petition.2We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF TIES QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe United claimed that the appropriate unit should consist of allhourly paid production workers and yardmen of the Company atitsWest Fargo, North Dakota, plant, excluding all supervisory andclerical employees, temporary workers, plant cleaners, police andwatchmen, chemists, plant and storeroom clerks, messengers, andtruck drivers.The Company raised no objection to this proposedunit which is the same one as we found in the previous case," and wesee no reason to alter it.We find that all hourly paid production workers and yardmenof the Company at its West Fargo, North Dakota, plant, excluding'Matter ofArmour tt CompanyandAmalgamated Meat Cuttersand Butcher lVoibmenof North America,6 N. L. R. B 5302Matter of Tidewater AssociatedOilCompanyandAmericanRadio Teleiraphists'Association,5 N. L. R. B. 954.2See footnote1,snlpi a169134-39-vol 12-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDall supervisory and clerical employees, temporary workers, plantcleaners, police and watchmen, chemists, plant and storeroom clerks,messengers, and truck drivers constitute a unit appropriate for thepurposes of collective bargaining and that the said unit will insure tothe employees of the Company the full benefit of their right to self-organization and collective bargaining and otherwise effectuate thepoliciesof the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Company introduced in evidence a pay roll for the week end-ing January 14, 1939,containing the namesof 462 employees. It wasagreedthat 419 of these employees were in the unit claimed by theUnited.The United submitted in evidence 337 membership cards.The Company admits the authenticity of the signatures on the mem-bership cards and further admits that 337 of the 419 employees inthe appropriate unit have signed authorizations designating theUnited as their representative for the purposes of collective bar-gaining.We find that United PackingHouseWorkers, Local IndustrialUnion No. 893, has been designated by a majority of the employeesin the appropriate unit as their representative for the purposes ofcollective bargaining.It is, therefore, the exclusive representativeof all the employees in each such unit for the purposes of collectivebargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord inthe case, the Board makes the following :CONOLusIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Armour & Company, at its West Fargo,North Dakota, plant, within the meaning of Section 9 (c) and Sec-tion 2 (6) and (7) of the National Labor Relations Act.2.All the hourly paid production workers and yardmen of theCompany at its West Fargo, North Dakota, plant, excluding allsupervisory and clerical employees, temporary workers,plant clean-ers, policeand watchmen, chemists, plant and storeroomclerks, mes-sengers, and truck drivers constitute a unit appropriate for the pur-poses ofcollective bargaining within the meaning of Section 9 (b) ofthe National Labor Relations Act.3.United Packing House Workers, Local Industrial Union No.893, is the exclusive representative of all the employees in such unitfor the purposes of collective bargaining within the meaning ofSection 9(c) of the National Labor Relations Act. ARMOUR & COMPANYCERTIFICATIONOF REPRESENTATIVES53By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that United Packing House Workers, LocalIndustrialUnion No. 893, has been designated and selected by amajority of all the hourly paid production workers and yardmen ofthe Company at its West Fargo, North Dakota, plant, excluding allsupervisory and clerical employees, temporary workers, plant clean-ers, police and watchmen, chemists, plant and storeroom clerks, mes-sengers, and truck drivers as their representative for the purposes ofcollective bargaining, and that, pursuant to the provisions of Section9 (a) of the Act, United Packing House Workers, Local IndustrialUnion No. 893, is the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.